Citation Nr: 1600761	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-43 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to March 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifest during active service, or within the first post-service year, and is not shown to be related to active service.  

2.  Tinnitus is etiologically related to acoustic trauma sustained in active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in July 2013 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2013 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  Efforts have been made to obtain the Veteran's service medical records.  However, a July 2013 response from the National Personnel Records Center notified VA that the Veteran's records were fire-related and presumed destroyed and service medical records were not available for review.  The Veteran was notified about the unavailability of those records in July 2013 and offered the opportunity to provide any records he might have in his possession.  The Veteran has been provided an appropriate VA examination.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss Disability

The Veteran contends that he is entitled to service connection for bilateral hearing loss disability because it was caused by active service and noise exposure during service.  A review of the Veteran's service separation form shows that while on active service, his military occupational specialty at the time of his separation was supply handler.  He has reported that while serving in England, he was responsible for driving an officer around the base in an open-top Jeep in an anti-aircraft unit and that he was exposed to noise from anti-aircraft weapons and planes.  Based on the Veteran's reports the Board concedes that the Veteran was exposed to some degree of acoustic trauma while on active service.

The Board acknowledges that the Veteran's service medical records are not available for review.  However, the Veteran has not reported that he was treated for complaints of bilateral hearing loss during active service, or within one year of separation from active service.  Consequently, service connection for bilateral hearing loss on the basis that hearing loss disability became manifest in service and persisted is not warranted.  As there is no competent evidence that sensorineural hearing loss was manifested in the first post-service year, there is also no basis for establishing presumptive service connection.

The Veteran was provided with a VA examination in August 2013.  At that time he reported the onset of decreased hearing acuity within the few years preceding the examination.  The examiner noted a history of service noise exposure, and post-service noise exposure.  Objective findings supported a diagnosis of bilateral sensorineural hearing loss disability.  However, the examiner opined that the Veteran's bilateral hearing loss disability was less likely related to active service.  The examiner explained that while the Veteran had military noise exposure, he also had post-service noise exposure.  Further, his current pattern of hearing loss was not consistent with noise-induced hearing loss, in that he only had mid and low frequency hearing loss which was inconsistent with noise exposure.  Further, the Veteran reported that his hearing loss had a gradual onset over the past several years, which was also inconsistent with noise exposure from active service in the 1950s.  As there are no contrary medical opinions of record, the Board finds the August 2013 VA examination report and opinion probative, and persuasive.  

Post-service VA outpatient treatment records show that the Veteran was first treated for bilateral hearing loss disability in August 2012 and it is noted that he reported service noise exposure, and post-service occupational noise exposure from construction and post-service recreational noise exposure from motorcycles.  Those records provide no indication that the Veteran's treatment providers have linked his bilateral hearing loss disability to his active service.  

The Board acknowledges that the Veteran might sincerely believe that his current bilateral hearing loss disability is etiologically related to active service, to include noise exposure during service.  However the question of whether hearing loss disability was caused by or related to active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.

In sum, there is no objective evidence that the Veteran complained of or was treated for hearing loss during active service or for many years after service, or that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service.  The VA examiner has competently opined that the current bilateral hearing loss disability is not etiologically related to active service and provided a plausible and persuasive explanation for that opinion.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of active service and the Board has conceded that he was exposed to noise while on active service.  

While the Veteran's service medical records are not available for review, in a February 2013 statement, the Veteran reported that he began to experience ringing of the ears while on active service and that he sought treatment for that issue on several occasions.  The Board finds no reason to doubt the Veteran's credibility in that assertion. 

At the August 2013 VA examination, the Veteran reported that tinnitus began during active service.  However, the examiner opined that the Veteran's tinnitus was not related to active service, explaining that the Veteran's hearing loss was not consistent with noise-induced hearing loss, indicating that tinnitus was a symptom of hearing loss, and that the Veteran did not have a service occupation associated with high noise exposure, so that his tinnitus could not be related to active service. 

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible with regard to his statements concerning the onset of tinnitus.  As there is no indication that the examiner considered the Veteran's competent reports of continuity of symptomatology with regard to his ringing of the ears, the Board finds the August 2013 opinion, with regard to the Veteran's tinnitus only, inadequate.  

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced tinnitus in active service and that he has continued to experience tinnitus since separation from service.  Those statements are found credible by the Board.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


